EMPLOYEE RIGHTS
                    UNDER THE NATIONAL LABOR RELATIONS ACT
    The NLRA guarantees the right of employees to organize and bargain collectively with their employers, and to engage in
    other protected concerted activity. Employees covered by the NLRA* are protected from certain types of employer and
    union misconduct. This Notice gives you general information about your rights, and about the obligations of employers
    and unions under the NLRA. Contact the National Labor Relations Board, the Federal agency that investigates and
    resolves complaints under the NLRA, using the contact information supplied below, if you have any questions about
    specific rights that may apply in your particular workplace.

    Under the NLRA, you have the right to:
    • Organize a union to negotiate with your employer concerning your wages, hours, and other terms and conditions of
      employment.
    • Form, join or assist a union.
    • Bargain collectively through representatives of employees’ own choosing for a contract with your employer setting your
      wages, benefits, hours, and other working conditions.
    • Discuss your terms and conditions of employment or union organizing with your co-workers or a union.
    • Take action with one or more co-workers to improve your working conditions by, among other means, raising work-related
      complaints directly with your employer or with a government agency, and seeking help from a union.
    • Strike and picket, depending on the purpose or means of the strike or the picketing.
    • Choose not to do any of these activities, including joining or remaining a member of a union.

Under the NLRA, it is illegal for your employer to:                 Under the NLRA, it is illegal for a union or for the union
• Prohibit you from soliciting for a union during non-work time,    that represents you in bargaining with your employer
  such as before or after work or during break times; or from       to:
  distributing union literature during non-work time, in non-work   • Threaten you that you will lose your job unless you
  areas, such as parking lots or break rooms.                           support the union.
• Question you about your union support or activities in a          • Refuse to process a grievance because you have
  manner that discourages you from engaging in that                     criticized union officials or because you are not a member
  activity.                                                             of the union.
• Fire, demote, or transfer you, or reduce your hours or            • Use or maintain discriminatory standards or procedures in
  change your shift, or otherwise take adverse action against           making job referrals from a hiring hall.
  you, or threaten to take any of these actions, because you        • Cause or attempt to cause an employer to discriminate
  join or support a union, or because you engage in concerted           against you because of your union-related activity.
  activity for mutual aid and protection, or because you choose
  not to engage in any such activity.                               • Take other adverse action against you based on whether
                                                                        you have joined or support the union.
• Threaten to close your workplace if workers choose a
  union to represent them.
                                                                    If you and your coworkers select a union to act as your
• Promise or grant promotions, pay raises, or other benefits        collective bargaining representative, your employer and the
  to discourage or encourage union support.                         union are required to bargain in good faith in a genuine
• Prohibit you from wearing union hats, buttons, t-shirts, and      effort to reach a written, binding agreement setting your
  pins in the workplace except under special circumstances.         terms and conditions of employment. The union is required
• Spy on or videotape peaceful union activities and                 to fairly represent you in bargaining and enforcing the
  gatherings or pretend to do so.                                   agreement.

Illegal conduct will not be permitted. If you believe your rights or the rights of others have been violated, you should
contact the NLRB promptly to protect your rights, generally within six months of the unlawful activity. You may inquire about
possible violations without your employer or anyone else being informed of the inquiry. Charges may be filed by any person
and need not be filed by the employee directly affected by the violation. The NLRB may order an employer to rehire a
worker fired in violation of the law and to pay lost wages and benefits, and may order an employer or union to cease violating
the law. Employees should seek assistance from the nearest regional NLRB office, which can be found on the Agency’s
website: www.nlrb.gov.

Click on the NLRB’s page titled “About Us,” which contains a link, “Locating Our Offices.” You can also contact the NLRB by
calling toll-free: 1-866-667-NLRB (6572) or (TTY) 1-866-315-NLRB (6572) for hearing impaired.
*
 The National Labor Relations Act covers most private-sector employers. Excluded from coverage under the NLRA
are public-sector employees, agricultural and domestic workers, independent contractors, workers employed by a parent or
spouse, employees of air and rail carriers covered by the Railway Labor Act, and supervisors (although supervisors that
have been discriminated against for refusing to violate the NLRA may be covered).




    This is an official Government Notice
    and must not be defaced by anyone.                                                              U.S. Department of Labor